                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:18-CV-033-DCK

 JOSEPH SAVOVIC,                                   )
                                                   )
                        Plaintiff,                 )
                                                   )
    v.                                             )       ORDER
                                                   )
 GES CONSULTING SERVICES, LLC                      )
 WILLIAM S. SHORT,                                 )
                                                   )
                        Defendant.                 )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion For Extension And

Amendment Of The Case Management Plan” (Document No. 30) filed November 9, 2018. The

parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate. Having carefully considered the motion, the record, and noting

consent of the parties, the undersigned will grant the motion.

         The undersigned commends the parties’ continuing efforts to resolve this case without

Court intervention.    Noting these efforts and the subsequent extensions of deadlines, the

undersigned will deny “Defendant William S. Short’s Motion To Dismiss …” (Document No. 24),

without prejudice to Mr. Short renewing his requested relief on or before May 2, 2019.

         IT IS, THEREFORE, ORDERED that the “Joint Motion For Extension And Amendment

Of The Case Management Plan” (Document No. 30) is GRANTED. The Pretrial Order and Case

Management Plan shall be amended as follows:

                Discovery Completion                   April 3, 2019;

                Mediation Report                       April 18, 2018;

                Motions Deadline                       May 2, 2019; and
           Trial                            October 7, 2019.

     IT IS FURTHER ORDERED that “Defendant William S. Short’s Motion To Dismiss

…” (Document No. 24) is DENIED WITHOUT PREJUDICE.

     SO ORDERED.




                                  Signed: November 13, 2018




                                        2
